 
 
IV 
111th CONGRESS
2d Session
H. RES. 1408 
IN THE HOUSE OF REPRESENTATIVES 
 
May 27, 2010 
Ms. Bean (for herself, Mr. Altmire, Mr. Burton of Indiana, Mr. Delahunt, Mr. Gallegly, Mr. McMahon, Mr. Jackson of Illinois, Mr. Roskam, Mr. Foster, Mr. Quigley, Mr. Schock, and Mr. Pomeroy) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Congratulating the Republic of Serbia’s application for European Union membership and recognizing Serbia’s active efforts to integrate into Europe and the global community. 
 
 
Whereas the United States has been a strong supporter of the European Union (EU); 
Whereas the year 2010 marks a full decade of efforts of the Government of Serbia to reintegrate into Europe and the global community; 
Whereas, on November 30, 2009, the EU decided that the citizens of Serbia will be able to travel without visa to the Schengen area permitting the greater integration of Serbia into Europe; 
Whereas a democratically elected Government of Serbia has committed to resolving regional disagreements through diplomacy and the tenets of international law; 
Whereas, on April 29, 2008, the EU and Serbia signed a Stabilization and Association Agreement, which considered the EU’s readiness to integrate Serbia to the fullest extent into the political and economic mainstream of Europe and its status as a potential candidate for EU membership; 
Whereas, on June 21, 2003, the EU stated in the Summit Declaration of the EU-Western Balkans summit at Thessaloniki that the future of the Balkans is within the EU and that the countries of the Western Balkans’ “rapprochement with the EU will go hand in hand with the development of regional co-operation”; 
Whereas the United States Government has supported the diplomatic efforts of the Government of Serbia to reintegrate into the global community, including a visit by Vice President Joseph Biden in May 2009; and 
Whereas the United States Government has long viewed the EU as a source of stabilization, security, and prosperity for all of Europe and the world: Now, therefore, be it 
 
That the House of Representatives—
(1)applauds the people of Serbia for furthering their commitment to democracy, free markets, tolerance, nondiscrimination, and the rule of law; 
(2)urges the European Council to adopt in a timely manner a clear position on Serbia’s qualifications as a candidate country; 
(3)welcomes the decision of the democratically elected Government of Serbia to join the NATO Partnership for Peace Program in 2006; 
(4)recognizes the cooperation of the Government of Serbia with the United States Government on issues such as democratization, anti-drug trafficking, anti-terrorism, human rights, regional cooperation, and trade; 
(5)strongly urges the Government of Serbia to intensify efforts to capture and transfer at-large indictees Goran Hadzic and Ratko Mladic to the International Criminal Tribunal for the former Yugoslavia and otherwise to fully cooperate with the Tribunal; and 
(6)encourages the European Union to also remain actively engaged with all countries in the Western Balkans regarding their aspirations for European integration.  
 
